                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO. 3:16-CR-00074-MOC-DSC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                             ORDER
JERITON LAVAR CURRY,                   )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on Defendant’s pro se Motion for Compassionate

Release, brought pursuant to 18 U.S.C. § 3582(c)(1)(A). See Doc. No. 324. On July 2, 2020, the

Court ordered the Government to respond to Defendant’s motion. See Doc. No. 325. Once the

Government responded, the Court reviewed both motions, ultimately entering an order on July 22,

2020, which denied Defendant’s Motion for Compassionate Release. See Doc. No. 332. A week

later, the Court received a pro se Motion for Extension of Time to file a reply to the Government’s

response. See Doc. No. 333. The Court denied the request as moot, so Defendant instead filed a

pro se Motion to Reconsider Compassionate Release. See Doc. No. 335.

       In his Motion to Reconsider, Defendant again asserts he should receive Compassionate

Release, presenting several reasons. First, he asserts that the Court “cannot rely on the [Bureau of

Prisons] to protect [inmates] with serious health issues like [himself]” because the Bureau “has

failed to protect inmates during the [COVID-19] pandemic and has become the focus of mounting

criticism.” Id. at 3–4. Second, in addition to the general problems with facing COVID-19 while

imprisoned, Defendant asserts several staff members are now “showing positive for COVID-19”

at his place of incarceration. Id. at 9. Third, Defendant again maintains that his health conditions

place him “at a higher risk of becoming severely ill if infected with COVID-19.” Id. Fourth,




     Case 3:16-cr-00074-MOC-DSC Document 336 Filed 08/13/20 Page 1 of 2
Defendant asserts he has engaged in “more positive than negative” activities during incarceration,

including completing several educational courses and serving as the lead GED tutor and a

parenting class instructor. Id. at 1, 11, 18–21. Finally, Defendant states that he has a plan to

prevent recidivism, which includes serving as a motivational speaker for youth upon release,

maintaining employment, and living with his grandmother and wife. See id. at 1.

       The Court has carefully reviewed all of Defendant’s arguments and his attachments.

Likewise, the Court again considered the state of the COVID-19 pandemic—both generally and

within Defendant’s place of imprisonment—his criminal history, his disciplinary record while

imprisoned, and his age and medical conditions. The Court applauds Defendant for the efforts he

has taken to improve himself while incarcerated. Nevertheless, on balance, the weight of this

evidence and the § 3553(a) factors still counsel against release. For reasons stated by the Court in

its prior Order, Doc. No. 332, Plaintiff’s Compassionate Release Motion is again denied.


                                             ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s pro se Motion to Reconsider

Compassionate Release, Doc. No. 335, is DENIED.

                                             Signed: August 12, 2020




     Case 3:16-cr-00074-MOC-DSC Document 336 Filed 08/13/20 Page 2 of 2
